IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-21065

                              Summary Calendar


CHARLES CARROLL,

                                                 Plaintiff-Appellant,

                                    versus

AIR EXPRESS INTERNATIONAL USA, INC.,

                                                 Defendant-Appellee.



            Appeal from the United States District Court
                 For the Southern District of Texas
                            H-00-CV-1765

                                 May 2, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Charles Carroll appeals the district court’s grant of summary

judgment to the defendant, Air Express International U.S.A., Inc.,

on his claims of discrimination on the basis of race in violation

of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.

He argues that the district court improperly considered hearsay



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
evidence, and erroneously applied the McDonnell-Douglas burden-

shifting framework.          Because Carroll has not met the required

showing of pretext, we affirm.

      We review a district court’s grant of summary judgment de novo

and   view     the   evidence    in   the    light   most   favorable   to    the

nonmovant.1 The parties here dispute only whether Air Express has

presented       a    non-discriminatory      justification     for   Carroll’s

treatment (which included a demotion) and whether Carroll has met

his burden of showing that this justification is pretextual.                  The

undisputed summary judgment record indicates that Carroll received

several      notifications      of    substandard     performance    from     his

supervisor, Carol Fox, and instructions as to his duties and

deadlines that he did not meet.2              His only evidence that this

justification is false consists of his subjective belief that he

was targeted due to his race and excuses with respect to his

failure to meet performance requirements.

      In the third stage of burden-shifting, “the plaintiff must

substantiate his claim of pretext through evidence demonstrating

that discrimination lay at the heart of the employer’s decision.”3

While it is true that a showing that the justification is false,

      1
          Stucky v. City of San Antonio, 260 F.3d 424, 429 (5th Cir. 2001).

      2
        Carroll admits he did not carry out the instructions of his supervisor.
See Appellant’s Brief at 12 (“Carroll attempted, but was unable to complete the
cross-training of the warehouse employees by [the deadline].”).

      3
          Price v. Federal Exp. Corp., 283 F.3d 715, 720 (5th Cir. 2002).


                                         2
coupled with the prima facie case can allow the plaintiff to

survive summary judgment,4 whether summary judgment should be

granted depends on “the strength of the plaintiff’s prima facie

case,     the   probative    value   of   the     proof   that    the   employer’s

explanation is false, and any other evidence that supports the

employer’s case and that properly may be considered.”5 Carroll

argues that the district court mis-applied this standard, because

he presented evidence that the justification was false.                   Carroll

mis-reads the relevant caselaw because we have held that even some

evidence of pretext, as represented here by Carroll’s threadbare

circumstantial evidence that Fox was engaged in a conspiracy to

install her friend in Carroll’s position, might not, when added to

the   plaintiff’s      prima    facie     case,    support   an    inference    of

discrimination.6       After a review of the record, even discounting

the evidence Carroll claims was improperly considered by the

district court,7 we conclude that Carroll has failed to present

evidence from which a rational factfinder could infer that the

reason for his demotion was racial discrimination.

      4
          Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000).

      5
          Id. at 148-49.

      6
        See Rubinstein v. Adm’rs of the Tulane Educ. Fund, 218 F.3d 392, 400 (5th
Cir. 2000).

      7
        This evidence consisted of e-mails from other management employees
complaining about Carroll’s performance and professionalism that were received
by Carroll’s former supervisor before Fox was installed in that position and
which were reviewed by Fox in the context of assessing Carroll’s performance.


                                          3
AFFIRMED.




            4